Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 4, 6, 7 and 21-39 are pending in the application. Claims 1, 3, 4, 6, 7 and 21-39 are rejected. 


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on December 10th, 2021, August 4th, 2021 and November 2nd, 2020.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 39 is rejected as indefinite since it does not recite any active method steps. The claim recites a method of preparing “according to Scheme 1, Scheme 2, or Scheme 3.” A claim should particularly point out and distinctly claim the subject matter which the applicant regards as his invention and, Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)” It is suggested that Applicant amend claim 39 to depict any reaction schemes along with active method steps to clearly state the actual steps being claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1 of 4) Claims 1, 3, 4, 6, 7 and 21-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,150,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite compounds that fall within the scope of the instant claims and where the claims of the patent recite methods reading on the instant claims. The generic formula (I) of claim 1 of the patent is the same as instant claim 1 and dependent claims 3, 4, 6 and 7 of the patent recite analogous limitations to instant claims 3, 4, 6 and 7, respectively. Regarding instant claims 21-34, claim 10 of the patent recites species (such as the first species) that read on instant claim formula (I) of claim 21 and where the parent claim 1 of the patent recites the options for R2 found in instant claims 22, 24, 26 and 

(2 of 4) Claims 1, 3, 4 and 21-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,647,726. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds recited in the claims of the patent read on the instant claims and the instantly claimed utility is disclosed in the patent. The scope of claim 1 of the patent falls within instant claims 1 and 3. The compound of claim 15 of the patent additionally reads on instant claim 4. Regarding instant claims 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, and 34, claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and 14 of the patent, respectively recite analogous limitations. The species of instant claims 35-38 are recited in claims 15-18 of the patent. With respect to the fact that the claims of the patent are drawn to compounds and compositions while the instant claims are drawn to methods of treating patients, Applicant is directed to Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. 95 USPQ2d 1797, Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373 [68 USPQ2d 1865] (Fed. Cir. 2003), and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 [86 USPQ2d 1001] (Fed. Cir. 2008) for analogous situations. The instantly claimed 

(3 of 4) Claims 1, 3, 4, 6, 7 and 21-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,870,658 in view of Hotta et al. Diabet. Med. 2012, 29, 1529-1533. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite methods of inhibiting aldose reductase activity using compounds that read on the instant formulae in patient populations that would overlap with the instant claims. The generic formula (I) of claim 1 of the patent is the same as instant claim 1 and dependent claims 2, 3, 4 and 5 of the patent recite analogous limitations to instant claims 3, 4, 6 and 7, respectively. Regarding instant claims 21-38, claims 6-23 of the patent recite analogous structural limitations. Regarding the fact that the claims of the patent recite administering to patients having neuropathy, a person having ordinary skill in the art would recognize neuropathy and retinopathy as common occurrences in diabetes. For instance, Hotta et al. state the following on page 1529: “Moreover, diabetic neuropathy is strongly associated with diabetic retinopathy/nephropathy [1,3–5].” Furthermore, Hotta et al. teach that the aldose reductase inhibitor epalrestat prevented progression of diabetic neuropathy and retinopathy/nephropathy (Conclusions section). Accordingly, a person having ordinary skill in the art in practicing the method of the patent would have been motivated to administer the compounds to patients having diabetes including patients having both neuropathy and retinopathy, which method would read on the instant claims.

(4 of 4) Claims 1, 3, 4, 6, 7, 21, 22, 23, 26, 27, 30, 31 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 24 and 26-35 of copending Application No. 17/489,022. The claims of the copending case are directed to compounds that read on instant formula (I) and where the claims of the copending case recite the instantly claimed utilities. For instance, claim 8 of the copending case recites the following compound:

    PNG
    media_image1.png
    143
    182
    media_image1.png
    Greyscale
.
The compound reads on formula (I) where Y is C=O, R2 is C3 alkyl, X1 and X2 are hydrogen, Z is the first option in claim 1, A1 is S, A2 is N, R4 is haloalkyl and R3, R5 and R6 are hydrogen. These definitions read on instant claims 1, 3, 4, 21, 22, 23, 30 and 31. Regarding instant claims 6 and 7, claim 1 of the copending case recites the analogous ring as the only other option for Z. Accordingly, a person having ordinary skill in the art would have been motivated to prepare compounds having the only other option for Z. Regarding instant claims 26, 27 and 33, claim 9 of the copending case recites compounds having an aminoalkyl group at the corresponding position. Claim 24 of the copending case recites methods of treating, for instance, diabetic nephropathy.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626